EXHIBIT32 CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION-OXLEY ACT OF 2002 The certification set forth below is being submitted in connection with this Quarterly Report on Form10-Q for the quarter ended June 30, 2011 (the “Report”) for the purpose of complying with Rule13a-14(b)or Rule15d-14(b)of the Securities Exchange Act of 1934 (the “Exchange Act”) and Section1350 of Chapter 63 of Title 18 of the United States Code. Each of the undersigned certifies that, to his knowledge: 1. the Report fully complies with the requirements of Section13(a)or 15(d)of the Exchange Act; and 2. the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of Affymetrix,Inc. July 29, 2011 /s/ FRANK WITNEY Name: Frank Witney Title: Director, President and Chief Executive Officer /s/ TIMOTHY C. BARABE Name: Timothy C. Barabe Title: Executive Vice President and Chief Financial Officer This certification accompanying the Report is not deemed filed with the Securities and Exchange Commission for purposes of Section18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities such Section, and is not to be incorporated by reference into any filing of the Company under the Securities Act of 1933, as amended, or the Securities Exchange Act of 1934, as amended (whether made before, on or after the date of the Report), irrespective of any general incorporation language contained in such filing.
